DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 12/20/2021 has been entered. Claims 1-16, 19, 22-23, and 55-58 remain pending in the current application. The amendment overcomes each and every objection contained in the Non-Final Rejection dated 08/26/2021. Accordingly, the objections to the drawings, specification, and claims are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 9, 11, 13, 55, and 58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salem (US 10,905,094 B2).
Regarding claim 1, Salem discloses a device for recording animal behavior (abstract), the device comprising: 
an enclosure (figure 4, rack system 300) having first and second chambers (figure 4, enclosure 100), each of the first and second chambers having exterior panels (figures 4, 5a-5b, and 6 show enclosure 100 having exterior panels, including door 102, bottom surface 141, and panel assemblies 142) formed of an opaque material (figures 4, 5a-5b, and 6 show door 102, surface 141, and panel assemblies 142 being opaque; column 6, lines 13-22); 
at least one image capture device (figures 5a-5b, cameras 122a and 122b) disposed in each of the first and second chambers (figures 5a and 5b each shows an instance of single enclosure 100, while figure 4 shows multiple enclosures 100, with each enclosure 100 possessing cameras 122a and 122b; column 5, lines 54-57), the at least one image capture device arranged to capture behavior data of one or more freely roaming rodents (column 6, lines 24-37); and 
a first container (figure 7, cage 20) insertable into one of the first and second chambers (column 6, lines 2-6) and positioned below a respective image capture device (column 6, lines 24-26), the first container having one or more corrals (figure 7 shows occluded region 132 defining two corrals between hopper 30) into which one or more rodents are housed during testing (column 4, lines 52-59); the container being formed of a transparent material (figure 2, surface 22; column 4, line 65 – column 5, line 1).

	Regarding claim 2, Salem discloses the limitations of claim 1, and further discloses each of the first and second chambers including a base (figure 5a, bottom surface 141), the container being placed on the base (figures 16 and 17 show video camera images of a cage 20 placed on a base of enclosure 100; column 3, lines 3-6; column 6, lines 2-6) of the one of the first and second chambers.



	Regarding claim 4, Salem discloses the limitations of claim 3, and further discloses the one or more lights being positioned at or near the base (figures 5a-5b show panels 142 placed as walls for enclosure 100, and figure 9 shows near infrared LED bars at a bottom of panel 142; thus, one or more lights are shown to be positioned at or near bottom surface 141).

	Regarding claim 5, Salem discloses the limitations of claim 3, and further discloses the one or more lights being positioned above the container (figures 5a-5b show panels 142 placed as walls for enclosure 100, and figure 9 shows near infrared LED bars at a top of panel 142; thus, one or more lights are shown to be positioned above a container 20, as the container 20 would be shorter in height than the enclosure 100 so that the container 20 can fit inside enclosure 100; column 4, lines 52-55).

	Regarding claim 9, Salem discloses the limitations of claim 1, and further discloses each of the first and second chambers including a door (figures 5a-5b, door 102), the doors of the first and second chambers being movable between open and closed positions (figures 4 and 5a-5b; column 6, lines 2-6).

	Regarding claim 11, Salem discloses the limitations of claim 1, and further discloses a second container (figure 4 shows multiple enclosures 100, with each enclosure 100 housing a cage 20; column 2, lines 2-6; column 3, lines 10-15) having one or more corrals (figure 7, each cage 20 has occluded region 132 creating more than one corral) into which rodents are housed for testing (abstract).



	Regarding claim 55, Salem discloses the limitations of claim 1, and further discloses wherein the at least one image capture device disposed in each of the first and second chambers is attached to the respective chamber and is separate from the first container (the cameras 122A and 122B are disposed in first and second chambers outside of cage 20, as shown in figures 5A-5B, figure 7. Additionally, figure 1 illustrates how SCORHE enclosure 100 and home cage 20 are separate entities, with the enclosure 100 having the cameras, and the cameras thereby being pointed to view the transparent walls of cage 20, which is also shown in figures 16-17).

	Regarding claim 58, Salem discloses the limitations of claim 9, and further discloses when the door of the first chamber and/or the second chamber is closed, environmental light is prevented from entering the associated chamber (figures 5a-5b show doors 102 being capable of preventing some environmental light from entering a chamber, given that window cutouts 106A and 106B only encompass some of the door, and given that camera 124A is connected to an opaque material).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Salem in view of Woolf (WO 2015066460 A3).
	Regarding claim 6, Salem discloses the limitations of claim 4, but does appear to specifically disclose the one or more lights being positioned at or near the base on a rear panel and one or more side panels.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salem and include the one or more lights are positioned at or near the base on a rear panel and one or more side panels, as taught by Woolf, in order to make objects on a base visible to an image capture device (e.g., Woolf, page 5, first paragraph).

	Regarding claim 19, Salem discloses the limitations of claim 1, but does not appear to specifically disclose the enclosure including one or more control panels arranged to control the device.
	Woolf teaches an enclosure (figure 1, corral 102) including one or more control panels (figure 1, control panel 124) arranged to control a device (figure 1, device 100; page 12, last paragraph – page 13, first paragraph).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salem and include the enclosure including one or more control panels arranged to control the device, as taught by Woolf, in order to permit controlling various parameters of a device (e.g., Woolf, page 12, last paragraph – page 13, first paragraph).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Salem in view of Ficker (US 2006/0201439 A1).
	Regarding claim 7, Salem discloses the limitations of claim 1, but does not appear to specifically disclose each of the first and second chambers including one or more vents.
	Ficker teaches first and second chambers (figure 6, compartments 76) including one or more vents (figure 6, air holes 74 and 80).


	Regarding claim 8, Salem as modified discloses the limitations of claim 7, but does not appear to specifically disclose wherein the one or more vents is formed in at least one of a rear panel and a front panel.
	Ficker teaches one or more vents being formed in at least one of a rear panel and a front panel (figure 6; paragraph 0028).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salem as modified and include the one or more vents being formed in at least one of a rear panel and a front panel, as taught by Ficker, in order to permit ventilation between chambers (e.g., Ficker, paragraph 0028).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Salem in view of Kaiser (US 3,830,146 A).
	Regarding claim 10, Salem discloses the limitations of claim 9, but does not appear to specifically disclose a first door arranged to close the first chamber being attached to a second door arranged to close the second chamber via a pulley system.
	Kaiser teaches a first door (figure 12, door 92) arranged to close a first chamber (figure 12, unit 10) being attached to a second door (figure 12, door 94; column 6, lines 4-18) arranged to close a second chamber (figure 12, unit 10; column 7, lines 10-19) via a pulley system (figure 12, pulley 132; column 7, lines 21-44).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salem and include a first door arranged to close the first chamber .

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Salem in view of Tominaga (US 2018/0084754 A1).
	Regarding claim 12, Salem discloses the limitations of claim 11, but does not appear to specifically disclose the first and second containers being both inserted into the first chamber.
	Tominaga teaches a first and a second container (figure 3, habitat containers 5) being both inserted into a first chamber (figure 3, holder 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salem and include the first and second containers being both inserted into the first chamber, as taught by Tominaga, in order to permit an efficient arrangement of containers in a chamber (e.g., Tominaga, paragraphs 0028, 0035-0036, and 0068).

	Regarding claim 16, Salem discloses the limitations of claim 1, but does not appear to specifically disclose an intermediate chamber disposed in between the first and second chambers, the intermediate chamber not being used for monitoring.
	Tominaga teaches an intermediate chamber (figure 1, frames 11 in the middle of container system P1) disposed in between first and second chambers (rear frames 11 are disposed between two other holders 1), the intermediate chamber not being used for monitoring (paragraphs 0002-0005, where container system P1 is used for breeding and storage rather than monitoring).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salem and include an intermediate chamber disposed in between the first and second chambers, the intermediate chamber not being used for monitoring, as taught by .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Salem in view of Carter (US 2007/0079765 A1).
	Regarding claim 14, Salem discloses the limitations of claim 2, but does not appear to specifically disclose one or more alignment tabs arranged to align a container in the base.
	Carter teaches one or more alignment tabs (figure 4, alignment guides 32 and 33) arranged to align a container (figure 1, cage 20; paragraph 0034) in a base (figures 1 and 4, tray 30).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salem and include one or more alignment tabs arranged to align a container in the base, as taught by Carter, in order to ensure proper alignment and to permit effective use of available space on a base (e.g., Carter, paragraphs 0034-0035).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Salem in view of Ver Hage (US 6,953,266 B1).	
Regarding claim 15, Salem discloses the limitations of claim 1, but does not appear to specifically disclose each of the first and second chambers including one or more lights for emitting visible light.
	Ver Hage teaches each of first and second chambers (figure 4, cages 12) including one or more lights (figure 4, light fittings 62, 64, 66, 68, and 70; column 5, lines 28-47) for emitting visible light (column 3, lines 9-11; column 5, lines 7-15; column 8, claim 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salem and include each of the first and second chambers including one or more lights for emitting visible light, as taught by Ver Hage, in order to permit lights of different colors for the accommodation of different physiological sensitivities of different research animals (e.g., Ver Hage, column 5, lines 7-15).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Salem in view of Dixon (2012/0255500 A1).	
	Regarding claim 22, Salem discloses the limitations of claim 1, but does not appear to specifically disclose the first container being formed of a red transparent material, the one or more rodents being unable to see through the red transparent material.
	Dixon teaches a first container (figures 4-6) being formed of a red transparent material (paragraph 0112), wherein one or more rodents (figures 5-6) are unable to see through the red transparent material (paragraph 0112).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salem and include the first container being formed of a red transparent material, the one or more rodents being unable to see through the red transparent material, as taught by Dixon, in order to prevent a rodent from seeing a tester, or other human monitor, while permitting a tester or other human monitor to see the rodent (e.g., Dixon, paragraph 0112).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Salem in view of Blum (US 6,234,115).	
Regarding claim 23, Salem discloses the limitations of claim 1, but does not disclose the first container including one or more vents.
	Blum teaches a first container (figure 2, box 200) including one or more vents (figure 2, openings 220).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salem and include the first container including one or more vents, as taught by Blum, in order to permit adequate ventilation and to prevent condensation in a container (e.g., Blum; column 2, lines 47-51).

Claims 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Salem in view of Wade (US 6,318,295 B1).
Regarding claim 56, Salem discloses the limitations of claim 1, but does not appear to specifically disclose one or more fans configured to remove air from within the enclosure.
	Wade teaches one or more fans configured to remove air from within an enclosure (figure 4, enclosure 10 and exhaust device 54).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salem and include one or more fans configured to remove air from within an enclosure, as taught by Wade, in order to permit a ventilation system to exist within an enclosure (e.g., Wade, column 7, lines 49-54, “A forced ventilation system…an exhaust device such as a fan or blower…adapted to effect the drawing in of air from the enclosure…,”).

	Regarding claim 57, Salem as modified discloses the limitations of claim 56, and further discloses one or more intake covers, each air intake cover allowing air to be drawn into the fan while preventing environmental light from entering the chamber (figures 2-3, ventilation panel or grate 29, which is capable of allowing air intake while also preventing light from entering the enclosure via its grated pattern) for the same reason as shown in the rejection of claim 56.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Salem cannot inherently or expressly disclose a first container positioned below a respective image capture device when the container is inserted into one of the first and second chamber, and that the camera is a part of the cage in Salem (Remarks, pg. 10), the Examiner notes that Salem does in fact disclose a first container positioned below a respective image capture device when the container is inserted into one of the first and second chamber (see annotated images below) and that the camera is not a part of the cage. Figure 1 of Salem shows how SCORHE .


    PNG
    media_image1.png
    686
    1023
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    391
    672
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    686
    654
    media_image3.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571) 272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRADY W FRAZIER/Primary Examiner, Art Unit 3647